Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@LFG.com VIA EDGAR November 10, 2011 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Post-Effective Amendment No. 17 to the Registration Statement on Form N-4 for Lincoln Life & Annuity Variable Annuity Account H of Lincoln Life & Annuity Company of New York (File No. 333-141754) Commissioners: On behalf of Lincoln Life & Annuity Company of New York (the “Company”) and Lincoln Life & Annuity Variable Annuity Account H (the “Account”), we are transmitting for filing under Rule 485(b) of the Securities Act of 1933 (the “1933 Act”) Post-Effective Amendment No. 17 to the Account’s Registration Statement on Form N-4 under the 1933 Act and Amendment No. 179 to the Registration Statement under the Investment Company Act of 1940 (the “Amendment”). The Amendment is being filed pursuant to paragraph (b) of Rule 485. As counsel who reviewed the Amendment, I represent that the Amendment does not contain disclosures which would render it ineligible to become effective pursuant to paragraph (b). If you have any questions or comments on the Amendment, please contact me at (260) 455-3917. Sincerely, Mary Jo Ardington Associate General Counsel
